Case 1:19-cv-01422 Document1 Filed 05/15/19 Page 1of8

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

 

G & G CLOSED CIRCUIT EVENTS, LLC, Licensee

of the Saul “Canelo” Alvarez v. Gennady “GGG” Golovkin II
Championship Fight Program on September 15, 2018,

2380 South Bascom Ave., Suite 200

Campbells, CA 95008

PLAINTIFF
CASE NO.
-against-

19TH & K, INC.

d/b/a Ozio Martini & Cigar Lounge
Serve: Steven Christacos

1813 M Street, N.W.

Washington, DC 20036

SALL ABDOULAYE
1813 M Street, N.W.
Washington, DC 20036

STEVEN CHRISTACOS

1813 M Street, N.W.
Washington, DC 20036

and
GEORGE CHRISTACOS

6409 Vale Street
Alexandria, VA 22312

DEFENDANT

 

he
~
aM

oR
m
Plain GI £% SOS Regen er atn geo rire! i Frere Ge Red to as “Plaintiff’),

by its attorneys, ROSENTHAL GORMLY, CHARTERED., complaining of the Defendant(s) herein,
respectfully sets forth and alleges, as follows:
JURISDICTION AND VENUE

1. This action is brought pursuant to 47 U.S.C. §§ 553 or 605.

2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C. § 1331,
which states that the district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws or treaties of the United States.

3. All contractual conditions precedent have been fulfilled.

4. Upon information and belief, venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)
and 28 U.S.C. § 101 because, inter alia, a substantial part of the events or omissions giving rise to the
claim occurred within the District of Columbia.

5. This Court has personal jurisdiction over the parties in this action. Defendant(s) to this action
had or have an agent or agents who has or have independently transacted business in the District of
Columbia and certain activities of Defendant(s) giving rise to this action took place in the District of
Columbia; more particularly, Defendant(s) acts of violating federal laws and the proprietary rights of
Plaintiff, as distributor of the satellite programming transmission signals, which took place within the
District of Columbia. Moreover, upon information and belief, Defendant(s) have their principal place of

business within the District of Columbia; thus, this Court has personal jurisdiction over Defendant(s).

THE PARTIES
6. The plaintiffis a limited liability company with its principal place of business located

at 2380 South Bascom Avenue, Suite 200, Campbell, CA 95008.
Case 1:19-cv-01422 Document1 Filed 05/15/19 Page 3 of 8

7. Upon information and belief, the Defendant, 19 & K Inc., dba Ozio Martini & Cigar
Lounge is a corporation with its principal place of business within the District of Columbia.

8. Defendant Steven Christacos identifies himself as “owner” of Ozio Martini & Cigar Lounge
on his Linkedin profile. He was identified by his attorney at an Alcoholic Beverage Control Board
meeting as “Vice President and one of the principals” of Ozio.

9. Defendant George Christacos is identified as a governor of 19th and K, Inc. with the
Department of Consumer and Regulatory Affairs. He has represented himself as president of 19 & K,
Inc. before the Alcoholic Beverage Control Board.

10. Defendant Sall Abdoulaye is listed as the general manager on Ozio’s facebook page. He
was also identified as such before the Alcoholic Beverage Control Board. He was further identified as a
“person-in-charge” by the D.C. Health Department.

Factual Background Information.

11. On September 15, 2018, the Defendant, 19 & K Inc., dba Ozio Martini & Cigar Lounge
located at 1813 M Street, N.W., Washington, DC 20036 was observed by an Investigator exhibiting the
Saul “Canelo” Alvarez v. Gennady “GGG” Golovkin II Championship Fight Program in its
establishment. A copy of the Investigator’s Affidavit is attached hereto as Plaintiff's Exhibit A.

12. The Event was advertised on a social media site (“Eventbrite”) in regards to the Saul
“Canelo” Alvarez v. Gennady “GGG” Golovkin II Championship Fight Event of September 15, 2018,
being exhibited at the establishment. A copy of the Online Advertisement of the September 15, 2018
Fight Event is attached hereto as Plaintiff's Exhibit C.

COUNT I
13. Plaintiff hereby incorporates by reference all of the allegations contained in paragraphs

“1” through “12,” inclusive, as though set forth herein at length.

3) Page
»19-cv-0142 ocument 1 Filed 05/15/19 Page 4 of 8
Cage Ae eM ieee Pine was granted of right todistribute the Saui “Canelo”

Alvarez v. Gennady “GGG” Golovkin II Championship Fight Program, including all undercard bouts and
the entire television broadcast, scheduled for September 15, 2018, (hereinafter referred to as the
“Broadcast”), via closed circuit television and via encrypted satellite signal. The Broadcast originated
via satellite uplink, and was subsequently re-transmitted to cable systems and satellite companies via
satellite signal.

15. Pursuant to the contract, Plaintiff entered into subsequent agreements with various entities
in the District of Columbia, allowing them to publicly exhibit the Broadcast to their patrons.

16. In consideration of the aforementioned agreements, Plaintiff expended substantial monies to
transmit the Broadcast to those entities in the District of Columbia.

17. Upon information and belief, with full knowledge that the Broadcast was not to be received
and exhibited by entities unauthorized to do so, Defendant(s) and/or their agents, servants, workmen
and/or employees unlawfully intercepted, received and/or de-scrambled said satellite signal, and did
exhibit the Broadcast at the above-captioned address and/or addresses at the time of its transmission
willfully and for purposes of direct or indirect commercial advantage or private financial gain.

18. Upon information and belief, Defendant(s) and/or their agents, servants, workmen and/or
employees used an illegal satellite receiver, intercepted Plaintiff's signal and/or used a device to intercept
Plaintiffs broadcast, which originated via satellite uplink and then re-transmitted via satellite or
microwave signal to various cable and satellite systems. There are multiple illegal methods of accessing
the Broadcast, including but not limited to, (1) splicing an additional coaxial cable line or redirecting a
wireless signal from an adjacent residence into a business establishment; (2) commercially misusing cable
or satellite by registering same as a residence when it is, in fact, a business; or (3) taking a lawfully

obtained box or satellite receiver from a private residence, into a business. _In addition, emerging

Pe gp
4|Page
ase

:19-cv- Filed 05/15/19. Page 5 of 8
as LB SNaband a PORN cast, e elt lingbOx’

technologies, i as “slingbOx” technology (which allows a
consumer to literally sling the Broadcast from his personal home cable or satellite systems into his
computer), can allow commercial misuse of residential broadcasting feeds through the internet from
anywhere in the world. Each of these methods would allow Defendant(s) to access the Broadcast
unlawfully. Prior to Discovery, Plaintiff is unable to determine the manner in which Defendant(s) obtained
the Broadcast. However, it is logical to conclude that Defendant(s) utilized one of the above described
methods or another to intercept and exhibit the broadcast without entering into an agreement to obtain it
lawfully from Plaintiff, the legal rights holder for commercial exhibition.

19. 47 U.S.C. § 605(a) prohibits the unauthorized reception and publication or use of

communications such as the transmission herein, to which Plaintiff held the distribution rights.

20. By reason of the aforementioned conduct, Defendant(s) herein willfully violated 47 U.S.C.
§ 605(a).

21. By reason of Defendant(s) violation of 47 U.S.C. § 605(a), Plaintiff has a private right of

action

pursuant to 47 U.S.C. § 605.

22. As a result of Defendant(s) willful violation of 47 U.S.C. § 605(a), Plaintiff is entitled to
damages, in the discretion of this Court, under 47 U.S.C. § 605(e)(3)(C)(@)(D and (ii), of up to the
maximum amount of $110,000.00 as to the Defendant(s) herein.

23. Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full costs, interest and

reasonable attorney’s fees.

COUNT I
24. Plaintiff hereby incorporates paragraphs “1” through “23,” inclusive, as though fully set forth
herein at length.

25. Upon information and belief, with full knowledge that the Broadcast was not to be received

5| Page

 
:19-cv-01422 ._Document 1 _Filed.05/15/19. Page.6 of 8
and exhibited Se ditthee anauthorined to do so, eles sop las and/or fein agents, servants, workmen

and/or employees did exhibit the Broadcast at the above-captioned address or addresses at the time of its
transmission willfully and for purposes of direct or indirect commercial advantage or private financial
gain.

26. 47 U.S.C. § 553 prohibits the unauthorized reception, interception and exhibition of any
communications service offered over a cable system, such as the transmission herein, to which Plaintiff
had the distribution rights.

27. Upon information and belief, Defendant(s) individually, willfully and illegally intercepted
said Broadcast when it was distributed and shown by cable television systems.

28. Byreason of the aforementioned conduct, Defendant(s) herein willfully violated 47 U.S.C.

§553, thereby giving rise to a private right of action.

29. As aresult of Defendant(s) violation of 47 U.S.C. § 553, Plaintiff is entitled to damages in
an amount, in the discretion of this Court, of up to the maximum amount of $60,000.00, plus the
recovery of full costs, interest and reasonable attorney’s fees.

30. Without further discovery from and/or admission by Defendant(s), Plaintiff cannot determine
if Defendant(s) intercepted Plaintiff's signal via a cable system, in violation of 47 U.S.C. § 553, or via a
satellite transmission, in violation of 47 U.S.C. § 605. As such, Plaintiff is alleging two (2) counts in its

Complaint. Plaintiff recognizes that Defendant(s) can be liable for only one (1) of these statutes.

REQUEST FOR INJUNCTIVE RELIEF
31. Plaintiff hereby incorporates paragraphs “1” through “30”, as though fully set forth
herein at length.

32. Plaintiff further alleges that unless restrained by this Court, Defendant(s) will continue

a
“So
oe
gO
o
Case 1: 19-cv-01422 BD.

; ecument 1 Filed 05/15/19 , Page.7 of 8
to receive, intercept, transmit, ani iv

it its programming, which origindted via satellite uplink, illegally
and without authorization, in violation of 47 U.S.C. §553 or 605.
33. The violations of 47 U.S.C. §553 or 605 set forth above have caused and will continue
to cause Plaintiff irreparable harm. |
34. Plaintiff cannot practicably determine the lost revenues resulting from Defendant(s)
unlawful conduct. In addition to diminishing Plaintiffs revenues, the Defendant(s) unlawful conduct
injures Plaintiffs reputation and goodwill, thereby impairing Plaintiffs ability to enhance its future growth
and profitability.
35. Plaintiff has no adequate remedy at law to redress the violations set forth above.
WHEREFORE, Plaintiff requests that judgment be entered in its favor and against
the Defendant(s) herein, granting to Plaintiff the following:
(a) A finding that the Defendant(s) unauthorized exhibition of the September 15, 2018,
Alvarez/Golovkin Broadcast violated the Federal Communications Act and that such
violations were committed willfully and for purposes of the Defendant(s) direct or indirect
commercial advantage or for private financial gain; and
(6) In accordance with 47 U.S.C. §553(c)(2)(A) and 47 U.S.C. § 605(e)(3)(B)(i),
enjoin the Defendant(s), and Defendant(s) corporation and establishment, their owners,
officers, agents, servants, employees and attorneys, and all persons in active
concert or participation with any of them from (i) interfering with Plaintiffs
programming; (ii) intercepting, receiving, divulging, or displaying Plaintiff's programming
without prior written consent of Plaintiff; and (iii) further violations;
(c) On the first cause of action, statutory penalties in an amount, in the discretion of

this Court, of up to the maximum amount of $110,000.00 as to the Defendant(s) for

7|Page

 

 
SM

>

Case 1. i esc. 6 91422 Da 29 qynent, 1 ob St 05/15/19 Page 8 of 8

(d) On the second cause of action, statutory penalties in an amount, in the discretion of
this Court, of up to the maximum amount of $60,000.00 as to the Defendant(s) for its
violation of 47 U.S.C. § 553; And

(e) Attorney’s fees, interest, costs of suit as to the Defendant(s) pursuant to 47 U.S.C.

§ 605(e)(3)(B)Gi1) or § 553(c)(2)(C), together with such other and further relief as this

Court may deem just and proper.

 

 

Chattés F. Gormly (452120)

ROSENTHAL GORMLY, CHTD.

5101 Wisconsin Ave., N.W., Suite 302

Washington, D.C. 20016

Phone: (202) 785-9773

Fax: (202) 265-7756

Attorney for G & G CLOSED CIRCUIT EVENTS,
LLC,

Date: pris 2019
